Case 1:19-cv-00970-AJT-TCB Document 12 Filed 09/17/20 Page 1 of 13 PageID# 278




                IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division


Jaki M.Dawson,
      Petitioner,

V.                                                          I:19cv970(AJT/TCB)

Harold W.Clarke,
       Respondent.

                                 MEMORANDUM OPINION


       Jaki M.Dawson, a Virginia inmate proceeding pro        has filed a petition for a writ of

habeas corpus, pursuant to 28 U.S.C. § 2254, challenging the constitutionality of his September

10, 2014 convictions in the Circuit Court ofthe City of Hopewell. Respondent has filed a

Motion to Dismiss, with a supporting brief, and Dawson has been afforded the opportunity to file

responsive materials pursuant to Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975).

Accordingly, this matter is now ripe for disposition. For the reasons that follow, respondent's

Motion to Dismiss must be granted, and the petition dismissed.

                                    I. Procedural History

       On June 4,2014, after a bench trial, the Circuit Court of the City of Hopewell convicted

Dawson of eluding the police, possession of a firearm by a non-violent felon, assault on a police

officer (Officer Pisarek), possession of marijuana, and driving on a suspended license (Case Nos.

CR14-07,-08, and -09, and CR14-052 and -053). However,the circuit court found the

evidence insufficient to convict Dawson ofthree other charges: a second count offelony assault

on an officer (Officer Fitzsimmons), resisting arrest, and driving under the influence. (Case

Nos. CR14-010, CR14-043, and CR14-051). On August 27, 2014,the circuit court sentenced

Dawson to three years in prison with two years suspended for the eluding a police officer
Case 1:19-cv-00970-AJT-TCB Document 12 Filed 09/17/20 Page 2 of 13 PageID# 279
Case 1:19-cv-00970-AJT-TCB Document 12 Filed 09/17/20 Page 3 of 13 PageID# 280
Case 1:19-cv-00970-AJT-TCB Document 12 Filed 09/17/20 Page 4 of 13 PageID# 281
Case 1:19-cv-00970-AJT-TCB Document 12 Filed 09/17/20 Page 5 of 13 PageID# 282
Case 1:19-cv-00970-AJT-TCB Document 12 Filed 09/17/20 Page 6 of 13 PageID# 283
Case 1:19-cv-00970-AJT-TCB Document 12 Filed 09/17/20 Page 7 of 13 PageID# 284
Case 1:19-cv-00970-AJT-TCB Document 12 Filed 09/17/20 Page 8 of 13 PageID# 285
Case 1:19-cv-00970-AJT-TCB Document 12 Filed 09/17/20 Page 9 of 13 PageID# 286
Case 1:19-cv-00970-AJT-TCB Document 12 Filed 09/17/20 Page 10 of 13 PageID# 287
Case 1:19-cv-00970-AJT-TCB Document 12 Filed 09/17/20 Page 11 of 13 PageID# 288
Case 1:19-cv-00970-AJT-TCB Document 12 Filed 09/17/20 Page 12 of 13 PageID# 289
Case 1:19-cv-00970-AJT-TCB Document 12 Filed 09/17/20 Page 13 of 13 PageID# 290
